 



Exhibit 10.39
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of March 1,
2003, by and between EMMIS OPERATING COMPANY, an Indiana corporation (“Employer”
or “Emmis”), and PAUL W. FIDDICK, a Virginia resident (“Executive”).
RECITALS
     WHEREAS, Employer and its subsidiaries are engaged in the ownership and
operation of certain radio and television stations, magazines, and related
operations; and
     WHEREAS, Employer desires to employ Executive as an executive, and
Executive desires to be so employed.
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Employment Status. Upon the terms and subject to the conditions set
forth in this Agreement, Employer hereby employs Executive, and Executive hereby
accepts exclusive employment with Employer.
     2. Term. The term of Executive’s employment shall commence on March 1,
2003, and continue until February 28, 2006 (the “Term”). This Agreement shall
expire at the end of the Term unless earlier terminated in accordance with the
terms of this Agreement. For purposes of this Agreement, the term “Contract
Year” shall be defined to mean each twelve (12) month period commencing on
March 1, 2003, and on each anniversary thereof during the Term. The term “First
Contract Year” shall refer to the period commencing on March 1, 2003, and ending
on February 29, 2004; “Second Contract Year” shall refer to the period
commencing on March 1, 2004, and ending on February 28, 2005; “Third Contract
Year” shall refer to the period commencing on March 1, 2005, and ending on
February 28, 2006 (each, a “Contract Year”).

 



--------------------------------------------------------------------------------



 



     3. Executive’s Position, Duties and Authority.
     3.1 Position. Employer shall employ Executive, and Executive shall serve as
an executive of Employer, and of any successor of Employer by merger, corporate
reorganization, acquisition of substantially all of the assets or stock of
Employer, or otherwise. Executive shall serve as President – International
Division or, subject to the provisions of Exhibit A (attached hereto and made a
part hereof), shall serve in such other senior management positions to which
Employer may appoint Executive.
     3.2 Duties and Authority. Executive shall have such duties, functions,
authority and responsibilities as are commensurate with the office(s) Executive
holds with the Employer during the Term.
     3.3 Directorships and Other Offices. If Executive is elected as a Director
of Emmis Communications Corporation, Executive shall serve in such position
without additional remuneration but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 15.11. Executive shall also
serve without remuneration as a director and/or officer of one or more of
Employer’s subsidiaries or affiliates if appointed to such position(s) by
Employer. If Executive is so appointed, Executive shall be entitled to the
benefit of indemnification as set forth in the first sentence of this
Section 3.3.
     4. Full-Time Services. Executive’s services pursuant to this Agreement
shall be performed on a full-time and exclusive basis in a professional,
diligent and competent manner to the best of Executive’s abilities. Executive
shall not undertake any outside employment or outside business activity without
the prior written consent of Employer; provided, however, that Executive shall
be permitted to serve on the board of charitable or other civic organizations so
long as such services do not interfere with Executive’s duties and obligations
pursuant to this Agreement.
     5. Location of Employment; Travel. The location for performance of
Executive’s services hereunder shall be Executive’s home office located in
Arlington, Virginia; provided, however, in the event Employer establishes an
office in or near the

-2-



--------------------------------------------------------------------------------



 



Washington D.C. metropolitan area at any time during the Term, Executive shall
be required to work from such office as requested by Employer. Executive shall
undertake such travel as the performance of Executive’s duties pursuant to this
Agreement may require.
     6. Compensation.
     6.1 Base Salary. Employer shall pay or cause to be paid to Executive a base
salary in the amount of Two Hundred Fifty Thousand Dollars ($250,000) (subject
to withholding for applicable taxes and as otherwise required by law) (the “Base
Salary”) each Contract Year during the Term. Employer shall pay Executive the
Base Salary according to Employer’s customary payroll practices. Executive
acknowledges and agrees that Employer may pay a portion of Executive’s Base
Salary (not to exceed ten percent (10%)) in Shares (as defined below) pursuant
to a plan adopted for Emmis employees or for other executive-level officers of
Employer.
     6.2 Annual Incentive Compensation. For each Contract Year during the Term,
Executive shall be eligible to receive one (1) annual performance bonus in an
amount up to a target amount of One Hundred Thousand Dollars ($100,000) (subject
to withholding for applicable taxes and as otherwise required by law and the
terms and conditions set forth on Exhibit B and Exhibit C (as applicable),
attached hereto and made a part hereof) (each, a “Contract Year Bonus”), the
exact amount of which shall be determined by means of Executive’s attainment of
certain performance goals as determined each Contract Year by the Compensation
Committee of the Employer’s Board of Directors (the “Compensation Committee”)
after reasonable consultation with Executive. Executive acknowledges and agrees
that, as a material condition to receiving a Contract Year Bonus, as of the end
of each respective Contract Year: (i) this Agreement must be in effect and not
previously terminated for any reason; and (ii) Executive must be fully
performing Executive’s duties and obligations as required hereunder and not be
in breach of any of the material terms and

-3-



--------------------------------------------------------------------------------



 



conditions of this Agreement. It is understood and agreed that Emmis may, at its
sole election, pay any Contract Year Bonus, if any, in cash or Shares. In the
event Emmis elects pursuant to this Section 6.2 to pay a Contract Year Bonus in
Shares, the exact number of Shares to be awarded to Executive shall be
determined by dividing the total dollar amount of the applicable Contract Year
Bonus by the average of the reported high and low Share price on a valuation
date to be used by Employer in determining similar cash incentive compensation
awards for other members of Employer’s senior management team (the “Valuation
Formula”). Any Contract Year Bonus amounts earned by Executive pursuant to the
terms and conditions of this Section 6.2 shall be awarded promptly following
Employer’s fiscal year end earnings release or at such other time or times as
annual incentive compensation awards are made to other members of Employer’s
senior management team (but in no event later than ninety (90) days after the
expiration of the applicable Contract Year). The performance goals for the First
and Second Contract Years are set forth on Exhibit B and Exhibit C respectively.
     6.3 Equity Incentive Compensation. On or about the commencement of the
Second and Third Contract Years, or at any other time or times during the Second
and Third Contract Years when Employer generally awards Options (as defined
below) to members of Employer’s senior management team, Executive shall receive
an option to acquire Twenty Six Thousand Two Hundred and Fifty (26,250) shares
of Class A Common Stock of Emmis Communications Corporation (the “Shares”)
pursuant to the terms and subject to the conditions of the applicable Equity
Incentive Plan of Employer (each, an “Option”). It is understood and agreed that
in the event of any change in the outstanding Shares by reason of any
reorganization, recapitalization, stock split, reverse stock split, stock
dividend, share combination, consolidation or similar event, the number and
class of Shares awarded pursuant to this Agreement or covered by an Option
granted pursuant to this Section 6.3 (and any applicable Option exercise

-4-



--------------------------------------------------------------------------------



 



price) shall be adjusted by the Compensation Committee in its sole discretion in
accordance with the terms of the applicable Equity Incentive Plan of Employer
and the Option agreement evidencing the grant of the Option. The determination
of the Compensation Committee shall be conclusive and binding.
     6.4 Performance-Based Compensation; Fractional Shares. It is the intention
of the parties that each Contract Year Bonus paid to Executive pursuant to this
Section 6 shall be deemed performance-based compensation in order to permit such
compensation to qualify for deduction under Section 162(m) of the Internal
Revenue Code of 1986. Accordingly, to the extent permitted by law, the
provisions of this Section 6 shall be construed to permit each Contract Year
Bonus paid hereunder to so qualify. Additionally, in the event that the
calculation of a certain number of Shares awarded to Executive pursuant to any
of the provisions of this Section 6 results in a fractional Share, such
fractional Share shall be rounded up to the nearest whole Share.
     7. Business Expenses. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred by Executive during the Term directly
related to the performance of Executive’s services hereunder upon presentation
of expense statements, vouchers or similar documentation, or such other
supporting information as Employer may require of Executive.
     8. Fringe Benefits and Vacation. During the Term, Executive shall be
entitled to four (4) weeks of paid vacation in accordance with Employer’s
applicable policies and procedures for executive-level employees. Executive
shall also be eligible to participate in and receive the fringe benefits
generally made available to other executive-level employees of Employer in
accordance with the general provisions of Employer’s fringe benefit plans or
programs; provided, however, that these benefits may be increased, changed,
eliminated or added from time to time during the Term as determined in
Employer’s sole and absolute discretion.

-5-



--------------------------------------------------------------------------------



 



     9. Confidential Information.
     9.1 Non-Disclosure. Executive acknowledges that certain information
concerning the business of Employer is of a proprietary and highly confidential
nature, and that as a result of Executive’s employment with Employer prior to
and during the Term, Executive has received and developed, and will hereafter
receive and continue to develop, proprietary and other confidential information
concerning the business of Employer and its subsidiaries which, if known to
competitors of Employer, would damage Employer, its subsidiaries, and their
respective businesses. Accordingly, Executive agrees that, during the Term and
thereafter, Executive shall not divulge or appropriate for Executive’s own use,
or for the use or benefit of any third party (other than Employer or its
representatives or as specifically directed in writing by Employer) any
information or knowledge concerning the business of Employer or any of its
subsidiaries which is not generally available to the public other than through
the activities of Executive. Executive further agrees that upon termination of
Executive’s employment for any reason, Executive shall promptly surrender to
Employer all documents, brochures, writings, illustrations, price lists,
marketing or strategic plans, budgets and any other such materials (regardless
of form or character) or information that Executive received from or developed
on behalf of Employer in connection with Executive’s employment with Employer.
Executive acknowledges that all such materials shall remain at all times during
and after the expiration or termination of the Term for any reason the sole and
exclusive property of Employer, and that nothing in this Agreement shall be
deemed to grant Executive any right, title or interest in such material.
     9.2 Injunctive Relief. Executive acknowledges that: Executive’s breach of
Section 9.1 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 9 have been
specifically negotiated and carefully written to prevent such

-6-



--------------------------------------------------------------------------------



 



irreparable harm and damage. Accordingly, if Executive breaches Section 9.1,
Employer shall be entitled to injunctive relief enforcing Section 9.1 to the
extent reasonably necessary to protect Employer’s legitimate interests, without
posting bond or other security.
10. Non-Interference; Non-Competition and Injunctive Relief.
     10.1 Non-Interference. During the Term and for a period of two (2) years
immediately thereafter, Executive shall not, directly or indirectly, take any
action (or permit any action to be taken by any entity with which Executive is
associated in a management role) which has the effect of interfering with
Employer’s relationship (contractual or otherwise) with any employee of Employer
or any of its subsidiaries, affiliates or related entities.
     10.2 Non-Competition. Executive acknowledges the special and unique nature
of Executive’s employment with Employer as a member of Employer’s senior
management team, and understands that, as a result of Executive’s employment
with Employer prior to and during the Term, Executive has gained and will
continue to gain knowledge of and have access to highly sensitive and valuable
information regarding the operations of Employer and its subsidiaries and
affiliated entities, including but not limited to the proprietary and other
confidential information described more fully in Section 9.1. Accordingly,
Executive acknowledges Employer’s special interest in preventing the disclosure
of such information through the engagement of Executive’s services by any of
Employer’s competitors following the expiration or earlier termination of the
Term for any reason. Therefore, Executive agrees that, during the Term and for a
period of twelve (12) months immediately following the expiration or earlier
termination of the Term for any reason, Executive shall not, without the prior
written approval of Employer, engage directly or indirectly in services for, or
become employed by, serve as an agent or consultant to, or become an officer,
director, partner, principal or shareholder of, any corporation, partnership or
other entity which is engaged in the radio broadcasting business or has an
interest in

-7-



--------------------------------------------------------------------------------



 



any radio station in Argentina, Hungary, Belgium or any other country where
Employer owns, operates or has an interest in one or more radio stations
(collectively, the “Restricted Countries”). So long as Executive does not engage
in any other activity prohibited by the immediately preceding sentence,
Executive’s ownership of less than five percent (5%) of the issued and
outstanding stock of any corporation whose stock is traded on an established
securities market shall not constitute competition with Employer for the purpose
of this Section 10.2.
     10.3 Injunctive Relief. Executive acknowledges and agrees that the
provisions of this Section 10 have been specifically negotiated and carefully
worded in recognition of the opportunities which have been and shall be afforded
to Executive by Employer by virtue of Executive’s continued association with
Employer and the influence that Executive has and will continue to have over
Employer’s employees, customers and vendors. Executive further acknowledges
that: Executive’s breach of Section 10.1 or 10.2 will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 10 have been specifically negotiated and carefully
written to prevent such irreparable injury and damage. Accordingly, if Executive
breaches Section 10.1 or 10.2, Employer shall be entitled to injunctive relief
enforcing Section 10.1 or 10.2, as the case may be, to the extent reasonably
necessary to protect Employer’s legitimate interests, without posting bond or
other security. If Executive violates Section 10.1 or 10.2 and Employer brings
legal action for injunctive or other relief, Employer shall not, as a result of
the time involved in obtaining such relief, be deprived of the benefit of the
full period of non-interference or non-competition set forth therein.
Accordingly, the obligations set forth in Section 10.1 and 10.2 shall be deemed
to have the duration set forth therein, computed from the date such relief is
obtained or

-8-



--------------------------------------------------------------------------------



 



granted but reduced by the time expired between the date the restrictive period
began to run and the date of the first violation of the obligations by
Executive.
     10.4 Construction. Despite the express agreement herein between Employer
and Executive, in the event that any of the provisions set forth in this
Section 10 shall be determined by any court or other tribunal of competent
jurisdiction to be unenforceable for any reason whatsoever, the parties agree
that this Section 10 shall be interpreted to extend only to the maximum extent
as to which it may be enforceable, and that this Section 10 shall be severable
into its component parts, all as determined by such court or tribunal.
     11. Termination of Agreement.
     11.1 Termination of Agreement by Employer for Cause. Employer may terminate
this Agreement and Executive’s employment hereunder for Cause (as defined in
Section 11.3 below) in accordance with the terms and conditions of this
Section 11. Following a determination by Employer that Executive should be
terminated for Cause, Employer shall give written notice to Executive specifying
the grounds for such termination (the “Preliminary Notice”), and Executive shall
have five (5) days after receipt of the Preliminary Notice to respond in
writing. If following the expiration of such five (5) day period Employer
reaffirms its determination that Executive should be terminated for Cause, such
termination shall be effective upon delivery by Employer to Executive of a final
notice of termination (the “Final Notice”).
     11.2 Effect of Termination by Employer for Cause. In the event of
termination for Cause as provided in Section 11.1 above:
          (i) Executive shall have no further obligations or liabilities
hereunder, except Executive’s obligations under Sections 9 and 10, which shall
survive the termination of this Agreement.
          (ii) Employer shall have no further obligations or liabilities
hereunder, except that Employer shall, not later than two (2) weeks after the
termination date:

-9-



--------------------------------------------------------------------------------



 



               (a) Pay to Executive all earned but unpaid Base Salary with
respect to any applicable pay period ending on or before the termination date;
and
               (b) Pay to Executive any Contract Year Bonus, if any, which
Executive earned for a Contract Year ending on or prior to the termination date
pursuant to Section 6.2 but which is unpaid as of the termination date.
     11.3 Definition of Cause. For purposes of this Agreement, ”Cause” shall be
defined to mean any of the following: (i) any action or omission by Executive
involving willful or repeated failure, neglect or refusal to perform any of
Executive’s material duties or obligations under this Agreement (or any duties
assigned to Executive consistent with the terms of this Agreement) or abide by
any policy or directive of Employer, and continuation of such breach after
written notice and the expiration of a ten (10) day cure period; provided,
however, that it is not the parties’ intention that Employer shall be required
to provide successive such notices, and in the event Employer has provided
Executive with a notice and opportunity to cure pursuant to this Section 11.3,
Employer may terminate this Agreement for a subsequent breach similar or related
to the material breach for which notice was previously given or for a continuing
series or pattern of breaches (whether or not similar or related) without
providing notice or an opportunity to cure; (ii) commission of any felony or any
other crime involving an act of moral turpitude; (iii) Executive’s action or
omission, or knowing allowance of actions or omissions, which are in violation
of any law or the rules and regulations of the Federal Communications Commission
(the “FCC”), or which otherwise jeopardize any license granted to Employer or
any of Employer’s subsidiaries or affiliates in connection with the ownership or
operation of any radio or television station; (iv) theft in any amount;
(v) actual or threatened violence against another employee; (vi) sexual or other
prohibited harassment of other employees of Emmis or any of its subsidiaries,
affiliates or related entities; (vii) unauthorized disclosure or use of
proprietary or confidential information, as

-10-



--------------------------------------------------------------------------------



 



described more fully in Section 9.1; (viii) any action which brings Employer or
any of Employer’s subsidiaries or affiliates into public disrepute, contempt,
scandal or ridicule; and (ix) any matter constituting cause or misconduct under
applicable laws.
     11.4 Change in Control. In the event of a “Change in Control”, the rights
and obligations of Executive and Employer shall be set forth in a separate
Change of Control Agreement executed by the parties and attached to this
Agreement as Exhibit A. “Change in Control” shall have the meaning ascribed to
it in Exhibit A. Notwithstanding anything to the contrary contained herein or in
Exhibit A, a Change in Control shall be deemed not to have occurred if,
immediately following any corporate reorganization or the transaction or
transactions described in the definition of Change of Control in Exhibit A:
(i) Jeffrey H. Smulyan is Chairman or Chief Executive Officer of Employer or any
successor thereto, including without limitation, the International Division or
any entity established as a result of a corporate reorganization (collectively,
“Successor”); or (ii) Smulyan retains the ability to vote at least fifty percent
(50%) of all classes of stock of the Employer or any Successor; or (iii) Smulyan
retains the ability to elect a majority of the Board of Directors of Employer or
any Successor.
     11.5 Termination of Employment by Executive for Good Reason. Executive may
terminate this Agreement and Executive’s employment hereunder for Good Reason
according to the terms and subject to the conditions set forth in this
Section 11.5. For purposes of this Agreement, “Good Reason” shall be defined to
mean any situation or circumstance following a sale or transfer of control or
ownership of the International Division from Emmis to any third party (the
“Successor Employer”) where there is a material change in Executive’s duties or
responsibilities by the Successor Employer. In the event Executive elects to
terminate this Agreement for Good Reason as permitted herein, (i) Executive
shall provide written notice of Executive’s intention to terminate this

-11-



--------------------------------------------------------------------------------



 



Agreement to the Successor Employer, which notice shall be effective thirty
(30) days after the Successor Employer’s receipt of such notice; and
(ii) Executive and the Successor Employer shall have no further obligations or
liabilities hereunder; provided, however, that Executive’s obligations under
Sections 9 and 10 shall survive the termination of this Agreement and, provided,
further, that the Successor Employer shall, not later than two (2) weeks after
the termination date, pay to Executive all unpaid compensation pursuant to
Section 6 above for the remainder of the Term as if this Agreement had not been
terminated (including all remaining, unpaid Contract Year Bonus amounts as if
such Contract Year Bonus amounts had been fully earned by Executive). It is
expressly understood and agreed that, in the event Employer elects to separate
or bifurcate its radio and television divisions by means of merger, corporate
reorganization, sale or disposition of assets, spin off, tax-free
reorganization, or otherwise (each, a “Separation Event”), Executive may not
terminate this Agreement pursuant to the terms of this Section 11.5 so long as
Executive continues to report directly to Jeffrey H. Smulyan after such a
Separation Event.
12. Disability.
     12.1 Termination of Employment. If Executive shall become Disabled (as
defined in Section 12.2), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such disability or nonperformance of duties until Executive has been disabled
for a cumulative period of six (6) months, at which time Employer may, in its
sole discretion, elect to terminate Executive’s employment. If Employer elects
to terminate Executive’s employment pursuant to this Section 12.1, the date that
Executive’s employment terminates shall be referred to herein as the “Disability
Termination Date.”
     12.2 Definition of Disability. Executive shall be deemed to have become
“Disabled” for purposes of this Agreement if, during the Term, because of ill
health, physical or mental disability, or for other causes beyond Executive’s

-12-



--------------------------------------------------------------------------------



 



reasonable control, Executive shall have been unable to perform Executive’s
duties hereunder as reasonably determined by a reputable physician selected by
Employer.
     12.3 Obligations after Termination. Unless Employer exercises its option
under Section 12.5 below to reinstate Executive to Executive’s full
compensation, duties, functions, responsibilities and authority hereunder for
the balance of the original Term, Executive shall have no further obligations or
liabilities hereunder after a Disability Termination Date except Executive’s
obligations under Sections 9 and 10 which shall survive the termination of the
Term. After a Disability Termination Date, Employer shall have no further
obligations or liabilities hereunder except its obligations under Section 12.4
which shall survive the termination of the Term.
     12.4 Payment of Unpaid Amounts after Termination. Employer shall, not later
than two (2) weeks after a Disability Termination Date, pay to Executive:
(i) all earned but unpaid Base Salary with respect to any pay period ending on
or before the Disability Termination Date; plus (ii) any Contract Year Bonus, if
any, earned by Executive for a Contract Year ending on or prior to the
Disability Termination Date pursuant to Section 6.2 but which is unpaid as of
the Disability Termination Date; provided, however, that in the event a
Disability Termination Date occurs at least six (6) months after the
commencement of a Contract Year during the Term, Employer shall pay to Executive
a pro-rated portion of the Contract Year Bonus for the Contract Year during
which the Disability Termination Date occurs, such amount to be determined in
the sole discretion of Employer, so long as Executive is not reinstated during
such Contract Year pursuant to Section 12.5.
     12.5 Reinstatement. If during the original Term and subsequent to a
Disability Termination Date, Executive shall fully recover from a disability,
Employer shall have the right (exercisable within sixty (60) days after written
notice from Executive of such recovery), but not the obligation, to reinstate

-13-



--------------------------------------------------------------------------------



 



Executive to employment hereunder for the balance of the original Term;
provided, that Executive consents to such reinstatement. In the event of such
reinstatement, Employer shall pay Executive at Executive’s full level of
compensation hereunder and otherwise employ Executive in accordance with the
terms and provisions of this Agreement.
     12.6 No Reduction. Amounts payable pursuant to this Section 12 shall not be
reduced by the value of any benefits payable to Executive under any disability
insurance plan or policy.
     13. Death of Executive.
     13.1 Termination of Agreement. This Agreement shall terminate immediately
upon Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except its obligations under
Section 13.2 below which shall survive such termination.
     13.2 Compensation. Employer shall, not later than two (2) weeks after
Executive’s date of death, pay to Executive’s estate or designated beneficiary
all earned but unpaid Base Salary and Contract Year Bonus amounts earned by
Executive, if any, with respect to any period ending on or before Executive’s
date of death; provided, however, that in the event Executive’s date of death
occurs at least six (6) months after the commencement of a Contract Year during
the Term, Employer shall pay to Executive’s estate or designated beneficiary a
pro-rated portion of the Contract Year Bonus for the Contract Year during which
Executive’s death occurs, such amount to be determined in the sole discretion of
Employer.
     13.3 No Reduction. Amounts payable pursuant to this Section 13 shall not be
reduced by the value of any benefits payable to Executive’s estate or designated
beneficiaries under any applicable life insurance plan or policy.
     13.4 Death after Termination. In the event that Executive dies after
termination of this Agreement pursuant to Section 11, 12 or 13, all amounts
required to be paid by Employer prior to Executive’s death in connection with

-14-



--------------------------------------------------------------------------------



 



such termination that remain unpaid as of Executive’s date of death shall be
paid to Executive’s estate or designated beneficiary.
     14. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been duly given if delivered personally or mailed first-class,
postage prepaid, by registered or certified mail, as follows (or to such other
or additional address as either party shall designate by notice in writing to
the other in accordance herewith):
               (i) If to Employer:
Emmis Communications Corporation
40 Monument Circle
Suite 700
Indianapolis, Indiana 46204
Attn.: David O. Barrett, Esq.
With a copy to:
Gary L. Kaseff, Esq.
3500 West Olive Avenue
Suite 1450
Burbank, CA 91505
               (ii) If to Executive, to Executive’s address on the personnel
records of Employer.
     15. Miscellaneous.
     15.1 Governing Law. This Agreement shall be deemed to have been entered
into in the State of Indiana and shall be governed by, and construed and
enforced in accordance with, the laws of the State of Indiana without regard to
its choice of law provisions.
     15.2 Arbitration. The parties agree that any controversy or claim of either
party hereto arising out of or in any way related to this Agreement, or breach
thereof, shall be settled by final and binding arbitration in Indianapolis,
Indiana in accordance with the applicable rules of the American Arbitration
Association, and that judgment upon any award rendered may be entered by the

-15-



--------------------------------------------------------------------------------



 



prevailing party in any court having jurisdiction thereof. The parties agree to
share equally all costs associated with the arbitration; provided, however, that
each party shall be solely responsible for its own attorneys’ fees and expenses
in connection with any such arbitration.
     15.3 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms or conditions of this Agreement.
     15.4 Entire Agreement; Merger. This Agreement (including all exhibits
attached hereto and referenced in this Agreement) sets forth the entire
agreement and understanding of the parties relating to the subject matter
herein, and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties, which are merged herein. Accordingly, this
Agreement supersedes and replaces all prior written employment agreements
between the parties.
     15.5 Successors and Assigns. This Agreement, and Executive’s rights and
obligations hereunder, may not be assigned by Executive without the prior
written consent of Employer, which consent may be granted or withheld in
Employer’s sole and absolute discretion; provided, however, that Executive may
designate pursuant to Section 15.7 one or more beneficiaries to receive any
amounts that would otherwise be payable hereunder to Executive’s estate.
Employer may assign all or any portion of its rights and obligations hereunder
to any subsidiary, affiliate or related entity, including without limitation any
entity created as a result of a Separation Event, or any third party by way of
merger, corporate reorganization, acquisition of substantially all of the assets
or stock of Employer or its international radio businesses, or otherwise.
     15.6 Amendments; Waivers. This Agreement cannot be changed, modified or
amended, and no provision or requirement hereof may be waived, without the
written consent of Executive and Employer. The failure of either party at any
time or times to require performance of any provision hereof shall in no

-16-



--------------------------------------------------------------------------------



 



manner affect the right of such party at a later time to enforce such provision.
No waiver by a party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach or a waiver of the breach of any other term or covenant contained in this
Agreement.
     15.7 Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary or
beneficiaries as Executive may have designated in a writing filed with Employer.
Executive shall have the right to revoke any such designation and to
re-designate a beneficiary or beneficiaries by written notice to Employer (and
to any applicable insurance company).
     15.8 Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; and (ii) has not made any agreement, contractual obligation,
or commitment in contravention of any of the terms and conditions of this
Agreement or which would prevent Executive from performing according to any of
the terms and conditions contained herein. Furthermore, Executive hereby agrees
to fully indemnify and hold harmless Employer and each of its subsidiaries,
affiliates and related entities, and each of their respective officers,
directors, employees, agents, attorneys, insurers and representatives (the
“Emmis Group”) from and against any and all losses, costs, damages, expenses
(including attorneys’ fees and expenses), liabilities and claims, arising out
of, in connection with, or in any way related to Executive’s breach of any of
the representations or warranties contained in this Section 15.8 or Executive’s
breach of any of the material terms or conditions contained in this Agreement.

-17-



--------------------------------------------------------------------------------



 



     15.9 No Obligation to Utilize Services. Employer shall not be obligated to
utilize Executive’s services nor use the results or products of such services
even if Executive is not in default hereunder. Employer may at any time during
the Term, for any reason, elect not to use Executive’s services or have any
further obligations to Executive under this Agreement except as provided in the
next sentence. If Employer elects not to use Executive’s services as permitted
herein, Executive shall be paid Executive’s full compensation as described more
fully in Section 6 at the times and in the installments as provided herein as if
Executive had fulfilled Executive’s obligations hereunder through the Term.
     15.10 Change in Fiscal Year. If Employer changes its fiscal year, Employer
shall make such adjustments to the various dates and amounts included herein or
in any plan or program referenced herein as are necessary or appropriate;
provided, however, that the end of the Term shall in no event be extended beyond
the expiration of the Term without the written consent of the parties.
     15.11 Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By-Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with any
indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term an insurance policy providing directors’ and

-18-



--------------------------------------------------------------------------------



 



officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.
     15.12 Subsequent Employment by Employer. According to the terms and subject
to the conditions set forth in this Section 15.12, in the event Employer does
not offer Executive reasonably acceptable employment with Employer or any of its
affiliates or related entities upon the expiration of the Term, Employer shall
continue to make Base Salary payments to Executive at the rate of fifty percent
(50%) of Executive’s Base Salary (the “Severance Payment”) for a period of
twelve (12) months immediately following Executive’s termination of employment
with Employer (the “Severance Period”); provided, however, in the event
Executive commences subsequent employment at any time during the Severance
Period, Employer’s financial obligation pursuant to this provision shall be
reduced by any amounts paid to Executive by Executive’s subsequent employer
during the Severance Period. In the event that Executive’s subsequent
compensation equals or exceeds the Severance Payment, Employer’s financial
obligation to Executive pursuant to this provision shall immediately terminate.
It is understood and agreed that, as a material condition upon which Executive
shall be entitled to receive the Severance Payment, and as an inducement to
Emmis’ agreement to pay Executive the Severance Payment, Executive agrees to:
(i) execute a general release in a form acceptable to Emmis upon the termination
of Executive’s employment; and (ii) promptly notify Employer in writing of the
commencement date upon which Executive begins subsequent employment along with
the particulars of Executive’s subsequent compensation package for purposes of
determining Employer’s continuing obligations, if any, under this Section 15.12.
Notwithstanding anything to the contrary contained in this Agreement, Executive
shall not be entitled to the Severance Payment if Executive’s employment is
terminated either (a) by Employer under Section 11.1, (b) by reason of
Executive’s disability or death

-19-



--------------------------------------------------------------------------------



 



under Section 12 or 13, or (c) by Executive for any reason other than a material
breach of any of the terms and conditions of this Agreement by Employer (after
providing Employer with notice of such breach and a reasonable opportunity to
cure such breach), or if Employer offers Executive reasonably acceptable
employment upon the expiration of the Term. Executive acknowledges that
Executive shall not be entitled to any additional severance compensation upon
the termination or expiration of this Agreement other than the Severance
Payment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-20-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, intending to be legally bound, have duly
executed this Agreement as of the date first written above.

            EMMIS OPERATING COMPANY
(“Employer”)
      By:   /s/ Jeffrey H. Smulyan         Jeffrey H. Smulyan        Chairman of
the Board and Chief Executive Officer        PAUL W. FIDDICK
(“Executive”)
      /s/ Paul W. Fiddick       Paul W. Fiddick         

-21-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
[TO BE PROVIDED]

-22-



--------------------------------------------------------------------------------



 



EXHIBIT B
Calculation of Annual Incentive Compensation – First Contract Year
     Pursuant to Section 6.2, for the First Contract Year, Executive shall be
entitled to a Contract Year Bonus in an amount up to a target amount of One
Hundred Thousand Dollars ($100,000) upon the attainment of the following
performance goals (the “Performance Goals”):

                      Target Bonus   Performance Goal
1.
  $ 50,000    
International Radio Operating Income
2.
  $ 50,000    
Individual Performance

     Executive’s attainment of the Performance Goals shall be determined in the
sole and absolute discretion of the Compensation Committee (after reasonable
consultation with Executive) based on certain performance targets established by
the Compensation Committee related to the operating income of Employer’s
International Division radio properties as reported by the Employer in its
filings with the United States Securities and Exchange Commission and/or
Executive’s performance. For purposes of this Exhibit B: (i) “International
Radio Operating Income” shall be defined as the combined operating income for
all of Employer’s international radio properties; and (ii) “Individual
Performance” bonus amounts shall be awarded by the Compensation Committee in its
sole and absolute discretion. The Compensation Committee reserves the right to
amend the performance targets to the extent it deems appropriate in order to
take into account any material acquisition, disposition, reorganization,
recapitalization or other material transaction involving Employer or its
properties. It is understood and agreed that the Performance Goals for the
Second Contract Year are set forth on Exhibit C.
     Executive shall earn a percentage of each Contract Year Bonus in accordance
with the following scale depending upon the extent to which the Performance
Goals are attained:

      Percentage of Performance Goal Attained   Percentage of Target Bonus
Earned
115% or more
  150% maximum
110%
  125% 
100%
  100% 
90%
  70% 
less than 90%
  0% 

-23-



--------------------------------------------------------------------------------



 



EXHIBIT C
Calculation of Annual Incentive Compensation – Second Contract Year
     Pursuant to Section 6.2, for the Second Contract Year, Executive shall be
entitled to a Contract Year Bonus in an amount up to a target amount of One
Hundred Thousand Dollars ($100,000) upon the attainment of the following
performance goals (the “Performance Goals”):

                  Target Bonus   Performance Goal
1.
  $ 25,000     International Radio Operating Income
2.
  $ 25,000     Individual Performance
3.
  $ 25,000     Evaluation of International Transactions
4.
  $ 25,000     Management of International Corporate Budget

     Executive’s attainment of the Performance Goals shall be determined in the
sole and absolute discretion of the Compensation Committee (after reasonable
consultation with Executive) based on certain performance targets established by
the Compensation Committee related to the operating income of Employer’s
International Division radio properties as reported by the Employer in its
filings with the United States Securities and Exchange Commission and/or
Executive’s performance. For purposes of this Exhibit C: (i) “International
Radio Operating Income” shall be defined as the combined operating income for
all of Employer’s international radio properties; (ii) “Individual Performance”
bonus amounts shall be awarded by the Compensation Committee in its sole and
absolute discretion; (iii) “Evaluation of International Transactions” shall be
defined to mean the Compensation Committee’s evaluation, in its sole and
absolute discretion, of Executive’s ability to effectuate successful
acquisitions of international radio properties during the Second Contract Year;
and (iv) “Management of International Corporate Budget” shall be defined to mean
the Compensation Committee’s evaluation, in its sole and absolute discretion, of
Executive’s management of the International Division’s corporate budget
including development and related costs and expenses. The Compensation Committee
reserves the right to amend the performance targets to the extent it deems
appropriate in order to take into account any material acquisition, disposition,
reorganization, recapitalization or other material transaction involving
Employer or its properties. It is understood and agreed that the Performance
Goals (and corresponding performance targets) for the Third Contract Year shall
be determined by the Compensation Committee (after reasonable consultation with
Executive) on or about the commencement of the Third Contract Year.

-24-



--------------------------------------------------------------------------------



 



     Executive shall earn a percentage of each Contract Year Bonus in accordance
with the following scale depending upon the extent to which the Performance
Goals are attained:

      Percentage of Performance Goal Attained   Percentage of Target Bonus
Earned
115% or more
  150% maximum
110%
  125% 
100%
  100% 
90%
  70% 
less than 90%
  0% 

-25-